DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated May 25, 2021.
2. 	Claims 1-3, 5-6, 9-16, 18-19, 22-29 and 31-33 are currently pending and have been examined.
3.	Claims 1, 14 and 27 have been amended.
4.	Claims 4, 7-8, 17, 20-21 and 30 have been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
6.	The information disclosure statements (IDSs) submitted on March 15, 2021 and May 25, 2021 were filed after the mailing date of the Non-Final Rejection on November 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
	Regarding NPL reference #7 as presented in the IDS dated March 15, 2021 has been stricken from the IDS.  The referenced document was not attached, nor does a Non-Final Action exist for Serial No. 16/588,690 on the date referenced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.            Claims 1-3, 5-6, 9-16, 18-19, 22-29 and 31-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The independent claims recite substantially similar method, computer program product and system claims disclosing receiving a deallocation notice from a market participant concerning assets within a trading account defined within a value unit repository (VUR), the assets held as collateral for trades by the market participant, wherein the deallocation notice concerns at least a portion of the 
	The series of steps recited describe receiving a deallocation notice concerning assets defined within a VUR, the assets held as collateral for trades by the market participant, initiating an auto-deallocation period, determining if there is or is not outstanding activity within the trading account during the auto-deallocation period, if there is outstanding trade activity within the trading account during the auto-deallocation period, attempting to settle the outstanding trade activity during the auto-deallocation period which includes requesting matching one or more existing unmatched orders and execute the one or more matched orders wherein attempting to settle the outstanding trade activity includes transferring assets and wherein the requesting the execution of one or more matched orders includes anonymizing an identity of the market participant such that the identity of the market participant is known only to the VUR and is not public knowledge; and if there is no outstanding trade activity within the trading account during the auto-deallocation period, transferring at least a portion of the assets within the trading account to the market participant which is a fundamental economic practice, a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and thus is grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes.   The claimed invention discloses a method, computer program product and system claims describing receiving a deallocation notice concerning assets defined within a VUR, the assets held as collateral for trades by the market participant, initiating an auto-deallocation period, determining if there is or is not outstanding activity within the trading account during the auto-deallocation period, if there is outstanding trade activity within the trading account during the auto-deallocation period, attempting to settle the outstanding trade activity during the auto-deallocation period which includes requesting matching one or more existing unmatched orders and execute the one or more matched orders wherein attempting to settle the outstanding trade activity includes transferring assets and wherein the requesting the execution of one or more matched orders includes anonymizing an identity of the market participant such that the identity of the market participant is known only to the VUR and is not public knowledge; and if there is no outstanding trade activity within the trading account during the auto-deallocation period, transferring at least a portion of the assets within the trading account to the market participant via a series of steps.  

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recite receiving a deallocation notice concerning assets defined within a VUR, the assets held as collateral for trades by the market participant,, initiating an auto-deallocation period, determining if there is or is not outstanding activity within the trading account during the auto-deallocation period, if there is outstanding trade activity within the trading account during the auto-deallocation period, attempting to settle the outstanding trade activity during the auto-deallocation period which includes requesting matching one or more existing unmatched orders and execute the one or more matched orders wherein attempting to settle the outstanding trade activity includes transferring assets and wherein the requesting the execution of one or more matched orders includes anonymizing an identity of the market participant such that the identity of the market participant is known only to the VUR and is not public knowledge; and if there is no outstanding trade activity within the trading account during the auto-deallocation period, transferring at least a portion of 
Claim 1 recites one or more computer devices, a user interface, a value unit repository, a third party platform, and a trading platform.  Claim 14 recites a computer program product residing on a non-transitory computer readable medium, one or more processors, a user interface, a value unit repository, a third party platform, and a trading platform.  Claim 27 recites, a memory, a processor, a user interface, a value unit repository, a third party platform, and a trading platform.  The computer program product, computer readable medium and user interface appear to be software.   The third party platform, trading platform and value unit repository further appear to be software driven.  The claims appear to be applying generic computer components to the recited abstract limitations. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite  one or more computer devices, a user interface, a value unit repository, a third party platform and a trading platform (as in Claim 1) and additionally, a non-transitory computer readable medium and one or more processors (as in of Claim 14) and further, a processor and memory (as in Claim 27) recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical Claims 1, 14 and 27 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data - all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  

 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“Trading platform process 10s may be a server application and may reside on and may be executed by computing device 12, which may be connected to network 14 (e.g., the Internet or a local area network).  Examples of computing device 12 may include, but are not limited to: a personal computer, a laptop computer, a personal digital assistance, a data-enabled cellular telephone, a notebook computer, a television with one or more processors embedded therein or coupled thereto, a cable/satellite receiver with one or more processors embedded therein or coupled thereto, a server computer, a series of server computers, a mini computer, a mainframe computer, or a cloud-based computing network.”  (See Applicant Specification paragraph 39)

“Examples of trading platform processes 10c1, 10c2, 10c3, 10c4 may include but are not limited to a client application, a web browser, a game console user interface, or a specialized application (e.g., an application running on e.g., the Android ™ platform or the iOS ™ platform).  The instruction sets and subroutines of trading platform processes 10c1, 10c2, 10c3, 10c4, which may be stored on storage devices 20, 22, 24, 26 (respectively) coupled to client electronic devices 28, 30, 32, 34 (respectively).  Examples of storage devices 20, 22, 24, 26 may include but are not limited to: a hard disk drive, a RAID device; a random access memory (RAM); a read-only memory (ROM); and all forms of flash memory storage devices.” (See Applicant Specification paragraph 42)

 “Examples of client electronic devices 28, 30, 32, 34 may include, but are not limited to, data-enabled, cellular telephone 28, laptop computer 30, personal digital assistant 32, personal computer 34, a notebook computer (not shown), a server computer (not shown), a gaming console (not shown), a smart television (not shown), and a dedicated network device (not shown).  Client electronic devices 28, 30, 32, 34 may each execute an operating system, examples of which may include but are not limited to Microsoft Windows ™, Android ™, WebOs™, iOS™, Redhat Linux ™, or a custom operating system.”  (See Applicant Specification paragraph 43)

“As will be appreciated by one skilled in the art, the present disclosure may be embodies as a method, a system or a computer program product.  Accordingly, the present disclosure may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that all may generally be referred to as a “circuit,” “module” or “system”.  
“Any suitable computer usable or computer readable medium may be utilized.  The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device or propagation medium.  More specific examples (a non-exhaustive list) of the computer-readable medium may include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device.  The computer-usable or computer-readable medium may also be paper or another suitable medium upon which the program is printed, as the program can be electronically captured, via, for instance, optical scanning of the paper or other medium, then compiled, interpreted, or otherwise processed in a suitable manner, if necessary and then stored in a computer memory.  In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus or device.  The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave.  The computer usable program code may be transmitted using any appropriate medium, including but not limited to the Internet, wireline, optical fiber cable, RF, etc.”  (See Applicant Specification paragraph 289)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.

The independent claims 1, 14 and 27 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-3, 5-6, 9-13, 15-16, 18-19, 22-26, 28-29 and 31-33 further define the abstract idea that is presented in the respective independent Claims 1, 14 and 27 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-3, 5-6, 9-16, 18-19, 22-29 and 31-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Relevant Prior Art of Record Not Currently Relied Upon
- 	Block et al. (US Patent 7,222,093) - Block discloses his invention as to a system and method of facilitating investment account transfers.  Block discloses that investment firms typically hold the investors’ assets in investment accounts and in situations where an investor desires to change investment firms or otherwise change the entity who holds the investor’s assets, it may be necessary to transfer the assets in the investment account.  Block discloses that a system for facilitating investment account transfers includes an administrator, a rules engine, a service case manager and a messaging engine.   The administrator is configured to receive a transfer request and to initiate a transfer case.  Cooperating with the rules engine, the administrator is configured to initiate service cases comprising business process instructions, which, when executed, advance the progress of the transfer case.  An exemplary set of business rules may require the submission of a required set of parameters regarding an individual investment account or asset or may require a specific set of criteria to be satisfied before initiating or completing a process step. A method of facilitating the transfer of an investment account from a delivering firm to a receiving firm is also provided where, in accordance with the invention, data 

- 	Wells Fargo Advisors – Account Transfer Form and Instructions, June 2018 (“Wells Fargo”) – Wells Fargo discloses a customer account transfer form for client account system transfers. The frequently asked questions section addresses how long the transfer will take depending on the asset type.  The terms and conditions specify that if the transfer is a full/complete transfer, the account is frozen when the transfer is validated including cancelling all open orders and not permitting any new orders from the account being transferred, with the exception of transactions closing option positions that expire within 7 days or the sale of nontransferable assets. Wells Fargo further discloses that if an asset cannot be held in the account that they would notify the client and provide available options including selling the asset and transferring as cash or keeping the asset at the previous firm.

- 	Melika et al. (US PG Pub. 2017/0061396) (“Melika”) - Melika discloses his invention as to a system and method for rendering virtual currency related services including  tools for providing crypto or other digital currency, a bitcoin trading platform and secure storage services for bitcoin.  Users send and receive bitcoins using wallet software on a personal computer, mobile device, or a web application. Cryptocurrency digital wallets are often connected to a public-private key pair. The public key is effectively an address of the digital wallet, and the private key is access to that wallet. When a user loses the private key, the user then loses all access to the digital wallet. When another person gains access to the private key, that person has full access to the digital wallet. Some embodiments discloses a method for restricting cryptocurrency transfer out of a digital wallet, which can be obtained prior to embodiments of the invention or in conjunction therewith.  The digital wallet contains cryptocurrency and has one or more owners or users associated therewith. 

- 	Fay et al. (US PG Pub. 2016/0292672) (“Fay”) - Fay discloses a computer system that communicates with a distributed blockchain computing system that includes multiple computing nodes. The exchange stores an order book and a plurality of digital wallets associated with different clients. The  

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered and are persuasive in part as fully disclosed below.

As to the 112(b) Rejections:
Applicant’s amendments have addressed the issues that were presented in the prior Office Action and the rejections have thus been withdrawn.

As to the 101 Rejections:
	Applicant disagrees with Examiner’s conclusion that the instant claims are directed to a fundamental economic practice, a commercial or legal interaction and/or managing personal behavior 
	Applicant argues that in view of the amendments made concerning the processes, structures and/or relationships relating to the nature  of trading accounts defined within the VUR, the assets held as collateral for trades by the market participant, the interfacing of the trading platform and the VUR for transferring traded asset and settlement of outstanding trade activity that to the extent the claims may implicate a fundamental economic practice, commercial or legal interaction and/or managing personal behavior or relationships that the claims are not directed to such. (Id)  Further, Applicant argues that at least the feature of “wherein the requesting that the trading platform execute the one or more matched orders includes anonymizing an identity of the market participant such that the identity of the market participant is known only to the VUR and is not public knowledge” is beyond the asserted judicial exception.  (Id). Examiner is of another opinion.
	The inclusion of anonymizing an identity of the market participant is application of a rule to the process presented.  The trading here is being implemented using one or more computing devices, a trading platform, and by use of a user interface.  The recited value unit repository (“VUR”) is a repository that holds various accounts that are defined within the VUR.  The “value unit repository” is disclosed by example in the specification as follows:
“Trading system 100 may be configured to interface with one or more value unit repositories (e.g., value unit repository 112), examples of which may include but are not limited to a qualified custodian (e.g, a third-party configured to store assets 102); a bank (e.g. a traditional commercial bank configured to store assets 102); a trust company (e.g., a traditional trust company configured to store assets 102); a digital asset wallet (e.g. a software service that may use cryptography and is configured to store assets 102); a dealer (e.g. a traditional securities dealer configured to store assets 102); and a broker/dealer (e.g. a traditional broker/dealer configured to store assets 102)” (See Applicant Specification paragraph 52)

The value unit repository itself is storing account data.  The rules applied to the account data do not take the claims outside of an abstract idea.
Applicant continues, arguing that even if the claimed invention could be considered to implicate an abstract idea, as amended, the independent claims are not directed toward the abstract idea, but rather integrate any such abstract idea into a practical application. (See Applicant’s Arguments dated 05/25/2021, page 16)  Applicant asserts that the claims apply an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical Id)   Examiner disagrees.  The invention does not represent an improvement in technology, rather applying rules to trading as implemented by a general purpose computer is not a technological advance.
It appears that Applicant is asserting that by integrating a VUR with existing trading infrastructure to effectuate anonymous transfer of assets between a trading account associated with a market participant is an improvement in technology. (Id at 17)  Examiner further disagrees.  
As currently claimed, the VUR can be a repository configured to store assets as a broker, a bank, a qualified custodian, a digital asset wallet, and/or a dealer, but not even limited to those parties.  The repository itself is not necessarily hardware at all. The VUR can in fact be a traditional broker.  As noted in Applicant’s specification:
“In prior art/traditional systems, a prime broker (e.g., a clearing entity) may have provided anonymity for the parties to a transaction by listing themselves as the acting parties. So if a first client had an account through Citibank and a second client had an account through Barclays, the trade may be listed as having occurred between Barclays and Citibank (thus providing anonymity for the actual owners of the assets).  However and in this embodiment, trading platform process 10 may anonymize 654 the identity of the parties of a trade by executing the trade without reporting the names of the parties to the trade.  While the identities of the parties of the trade are known to value unit repository 112 (as required by law), this information is not provided to the general public.”   (See paragraph 164)

Here, the instant claims have not even recited an embodiment that would theoretically be outside of the one identified as in the prior art/traditional systems as disclosed by Applicant.  The only requirement of the claims as to the anonymity is that the identity of a market participant is anonymized and only known to the VUR and is not public knowledge.   This only requires the market participant who has requested a trade to have anonymized their identity, which is this case, may be no more than listing the trade through the first market participant’s account through Citibank to provide anonymity to the market participant.  There is no recitation of the parties being anonymized in any particular manner, no recitation of the first party not knowing the identity of the second party or vice versa or that the general public does not know the identity of the first or second parties as it appears that Applicant is arguing (as this could be no more that the broker standing in for the parties to the trade).  
	The instant claims are following rules, which is not an improvement in technology.
	Applicant also argues that the features of a specific structured VUR (e.g., a qualified custodian or third party platform configured to store/hold assets for trades by a market participant on a trading platform) paired with a prescribed functionality directly related to the trading platform’s structure that is addressed to, and resolves, a specifically identified problem in the prior state of the art. (See Applicant 
Applicant continues, arguing that the difficulty often associated with filtering out manipulative, unethical, and/or illegal behavior from exchanges in the financial market is the problem identified and asserts that the assets may be safeguarded against manipulative, unethical and/or illegal behavior while still providing a sufficient basis for the transaction of trades on the trading platform.  (Id).  
	Examiner disagrees.  The problem of unethical, manipulative and/or illegal behavior is a business problem.  At best, the specification (as referenced by Applicant, paragraphs 262-263) identifies that use of a custodial platform may protect from unauthorized use of assets, which is not, as claimed, different than having a third party custodian (i.e., a financial planner) who holds the funding/margin account for a market participant and manages money invested within a trading platform.
	Applicant also argues that by providing anonymity for the actual owners in an open network environment the assets are better protected versus a traditional system. (See Applicant Arguments dated 05/25/2021 pages 17-18)  The claims do not require an environment outside of a traditional system.  The claims are broader than Applicant argues.  
	Applicant then argues that an advantage of maintaining anonymity during a transaction may “include the inherent benefit of mutual concealment of each participants’ connection to and intention beyond the deal”. (Id at 18.)  This notion is a potential business strategy, not an improvement to the technology.   Applicant extrapolate that the anonymity of participant identity is closely linked to the anonymity of strategy and increasing the probability of delivering a fair result to market participants, arguing that anonymity attracts incremental orders that clients would otherwise not have placed. (Id at 18).  None of these assertions are mentioned by the specification and none of them have to do with an improvement to technology – rather the concepts are potential, theoretical improvements to the abstract idea.  Applicant then refers to one of the provisional applications to which Applicant claims continuity to, 62/738,250 as to the basic functionality of order types.  (Id)  This additional information does not impact the 101 analysis.
	Applicant then asserts that one of ordinary skill in the art would appreciate the advantages of (1) reducing risk of identity theft in the event of a data breach on the trading platform and (2) introducing precautionary measures against being attached in the marketplace.  (Id)  Neither of these alleged advantages are disclosed or addressed by the specification.  This is not a persuasive argument.
While Applicant concludes (based on the above arguments) that one of ordinary skill in the art would recognize the claimed invention as providing a technological improvement in the field and that 

As to the 103 Rejections:
There is currently no prior art rejection being applied.  As amended, Applicant’s argument that the addition of assets within the VUR being held as collateral for trades by the market participant is not taught by the references of record is persuasive.  The prior art of record does not, alone or in combination, reflect the invention as currently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMBREEN A ALLADIN/               Examiner, Art Unit 3693                                                                                                                                                                                         	June 16, 2021